UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51892 VESTIN REALTY MORTGAGE II, INC. (Exact name of registrant as specified in its charter) MARYLAND 61-1502451 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8880 W. SUNSET ROAD, SUITE 200, LAS VEGAS, NEVADA 89148 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] As of November 14, 2013, there were 11,292,339 shares of the Company’s Common Stock outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 2 Consolidated Statements of Other Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2013 and 2012 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 4 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 4. Controls and Procedures 35 Part II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 SIGNATURES 37 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS September 30, 2013 December 31, 2012 Assets Cash and cash equivalents $ $ Accounts Receivable Marketable securities - related party Investments in marketable securities Interest and other receivables, net of allowance of $3,022,000 at September 30, 2013 and $2,428,000 at December 31, 2012 Notes receivable, net of allowance of $13,994,000 at September 30, 2013 and $20,700,000 at December 31, 2012 Real estate held for sale Real estate loans, net of allowance for loan losses of $2,450,000 at September 30, 2013 and $2,500,000 at December 31, 2012 Investment in equity method investee Land and improvements Building and improvements Accumulated depreciation ) Total investments in real estate, net Due from related parties Investment in and note receivable from MVP Realty Advisors, LLC, net of allowance Assets held for sale Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Accounts payable and accrued liabilities $ $ Note payable Liabilities related to assets held for sale Deferred gain on sale of HFS Total liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $0.0001 par value; 1,000,000 shares authorized; none issued Treasury stock, at cost, no shares at September 30, 2013 and December 31, 2012 Common stock, $0.0001 par value; 100,000,000 shares authorized; 11,292,339 shares issued and outstanding at September 30, 2013 and 12,069,805 shares issued and outstanding at December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity before non-controlling interest Non-controlling interest Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidatedstatements. -1- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended September 30, For The Nine Months Ended September 30, Revenues Interest income from investment in real estate loans $ Gain related to pay off of real estate loan, including recovery of allowance for loan loss Gain related to pay off of notes receivable, including recovery of allowance for notes receivable Rental revenue Total revenues Operating expenses Management fees - related party Provision for loan loss Impairment on MVP Realty Advisors Interest expense Acquisition expense Depreciation Professional fees Consulting Insurance Other Total operating expenses Loss from operations ) Non-operating income (loss) Interest income from banking institutions Recovery from settlement with loan guarantor Settlementincome Dividend income Loss on investment in equity method investee ) ) Gain on sale of marketable securities Reversal of settlement reserve Settlement expense ) Total non-operating income, net Provision for income taxes Income (loss) from continuing operations ) ) Discontinued operations, net of income taxes Net gain (loss) on sale of real estate held for sale ) Expenses related to real estate held for sale ) Recovery from 1701 Commerce Income (loss) from asset held for sale, net of income taxes ) ) Write-downs on real estate held for sale ) Total income (loss) from discontinued operations ) ) ) Income (loss) before provision for income taxes ) ) ) Allocation to non-controlling interest ) ) Net income (loss) attributable to common stockholders $ ) $ $ ) $ ) Basic and diluted income (loss) per weighted average common share Continuing operations ) ) Discontinued operations ) ) Total basic and diluted income (loss) per weighted average common share $ ) $ $ ) $ ) Dividends declared per common share $ Weighted average common shares outstanding The accompanying notes are an integral part of these consolidated statements. -2- Table of Contents VESTIN REALTY MORTGAGE II, INC. STATEMENTS OF OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For The Three Months Ended September 30, For The Nine Months Ended September 30, Net income (loss) $ ) $ $ ) $ ) Unrealized holding income on available-for-sale securities Unrealized holding income (loss) on available-for-sale securities – related party ) Comprehensive income (loss) Net (income) attributable to noncontrolling interest ) ) Comprehensive income (loss) attributable to Vestin Realty Mortgage II, Inc. $ ) $ $ ) $ ) The accompanying notes are an integral part of these consolidated statements. -3- Table of Contents VESTIN REALTY MORTGAGE II, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Recovery of allowance for doubtful notes receivable ) ) Gain related to recovery of allowance for loan loss ) ) Provision for loan loss Impairment on investment in MVP Realty Advisors Gain on sale of real estate held for sale ) ) Gain on sale of marketable securities ) ) Dividend income ) Gain on proceeds from settlement ) Loss on investment in equity method investee Write-downs on real estate held for sale Gain related to recovery from settlement with loan guarantor ) ) Change in operating assets and liabilities: Assets held for sale, net of liabilities ) Due to/from related parties ) Accounts receivable ) Interest and other receivables ) Deferred gain on sale of HFS ) Other assets ) Reversal of settlement reserve ) Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Investments in real estate loans ) ) Purchase of investments in real estate loans from ) VRM I ) Related parties ) ) Proceeds from loan payoffs Sale of investments in real estate loans to VRM I Related parties Third parties Proceeds from notes receivable Proceeds from dividend income Proceeds from settlement from loan guarantor Proceeds from settlement Investment in real estate ) Investments in MVP Realty Advisors, LLC ) ) Investment in asset held for sale ) Investment in equity method investee ) Proceeds from sale of real estate held for sale Proceeds on nonrefundable earnest money deposit on real estate held for sale Investment in asset held for sale ) Purchase of marketable securities ) ) Proceeds from sale of marketable securities Net cash used in investing activities ) ) The accompanying notes are an integral part of these consolidated statements. -4- Table of Contents For the Nine Months Ended September 30, Cash flows from financing activities: Purchase of treasury stock ) ) Proceeds from distribution from real estate held for sale Principal payments on notes payable ) ) Net cash used in financing activities ) ) NET CHANGE IN CASH ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flows information: Interest paid $ $ Non-cash investing and financing activities: Transfer of fully allowed interest receivable and related allowance to real estate held for sale $ $ Adjustment to accrued interest and related allowance ) Transfer of fully allowed interest receivable to notes receivable $ $ Investments in real estate loans and related allowances transferred to note receivable $ Real estate held for sale acquired through foreclosure, net of prior allowance $ $ Note payable relating to prepaid D & O insurance $ $ Other real estate owned acquired through deed in lieu, net of prior allowance $ $ Non-controlling interest portion of investment in real estate $ $ Unrealized gain on marketable securities $ $ Unrealized gain (loss) on marketable securities - related party $ $ ) Retirement of treasury stock $ $ ) The accompanying notes are an integral part of these consolidated statements. -5- Table of Contents VESTIN REALTY MORTGAGE II, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (UNAUDITED) NOTE A — ORGANIZATION Vestin Realty Mortgage II, Inc. (“VRM II”) formerly Vestin Fund II, LLC (“Fund II”) invests in loans secured by real estate through deeds of trust or mortgages (hereafter referred to collectively as “deeds of trust” and as defined in our management agreement (“Management Agreement”) as (“Mortgage Assets”).In addition, we may invest in, acquire, manage or sell real property or acquire entities involved in the ownership or management of real property.We commenced operations in June 2001.References in this report to the “Company,” “we,” “us,” or “our” refer to Fund II with respect to the period prior to April 1, 2006 and to VRM II with respect to the period commencing on April 1, 2006. We operated as a real estate investment trust (“REIT”) through December 31, 2011.We are not a mutual fund or an investment company within the meaning of the Investment Company Act of 1940, nor are we subject to any regulation thereunder.As a REIT, we were required to have a December 31 fiscal year end. We announced on March 28, 2012 that we have terminated our election to be treated as a REIT under the Internal Revenue Code of 1986, as amended (the “Code”), effective for the tax year ending December 31, 2012.Under the Code, we will not be able to make a new election to be taxed as a REIT during the four years following December 31, 2012.Pursuant to our charter, upon the determination by the Board of Directors that we should no longer qualify as a REIT, the restrictions on transfer and ownership of shares set forth in Article VII of our charter ceased to be in effect and, accordingly, shares of the Company’s stock will no longer be subject to such restrictions. Michael Shustek owns a significant majority of Vestin Mortgage, LLC, a Nevada limited liability company, which is our manager (the “manager” or “Vestin Mortgage”). On January 7, 2011, Vestin Mortgage converted from a corporation to a limited liability company.The business of brokerage and placement of real estate loans have been performed by affiliated or non-affiliated mortgage brokers, including Advant Mortgage, LLC (“MVP Mortgage”), a licensed Nevada mortgage broker, which is indirectly wholly owned by Mr. Shustek. Pursuant to a management agreement, our manager is responsible for managing our operations and implementing our business strategies on a day-to-day basis.Consequently, our operating results are dependent to a significant extent upon our manager’s ability and performance in managing our operations and servicing our loans. Vestin Mortgage is also the manager of Vestin Realty Mortgage I, Inc. (“VRM I”), as the successor by merger to Vestin Fund I, LLC (“Fund I”) and Vestin Fund III, LLC (“Fund III”).VRM I has investment objectives similar to ours, and Fund III is in the process of an orderly liquidation of its assets. The consolidated financial statements include the accounts of VRM II; Vestin TRS II, Inc., our wholly owned subsidiary; 1701 Commerce, LLC; MVP PF Ft. Lauderdale, LLC; MVP PF Memphis Court, LLC; MVP PF Memphis Poplar, LLC; MVP PF St. Louis, LLC; MVP PF Kansas City, LLC; and MVP PF Baltimore, LLC.All significant intercompany transactions and balances have been eliminated in consolidation. -6- Table of Contents During April 2009, we entered into an accounting services agreement with Strategix Solutions, LLC (“Strategix Solutions”), a Nevada limited liability company, for the provision of accounting and financial reporting services.Strategix Solutions also provides accounting and financial reporting services to VRM I and Fund III.Our CFO and other members of our accounting staff are employees of Strategix Solutions.Strategix Solutions is managed by LL Bradford and Company, LLC ("LL Bradford"), a certified public accounting firm that has provided non-audit accounting services to us.The principal manager of LL Bradford was a former officer of our manager from April 1999 through January 1, 2005.Strategix Solutions is owned by certain partners of LL Bradford, none of whom are currently or were previously officers of our manager.On January 14, 2013, Eric Bullinger resigned from his position as Chief Financial Officer of Vestin Realty Mortgage I, Inc. and Vestin Realty Mortgage II, Inc and the equivalent of Chief Financial Officer of Vestin Fund III, LLC (hereafter referred to collectively as the “Vestin Entities”).On January 14, 2013, the Board of Directors appointed Tracee Gress as the Chief Financial Officer of the Vestin Entities (or the equivalent thereof in the case of Vestin Fund III, LLC).As used herein, “management” means our manager, its executive officers and the individuals at Strategix Solutions who perform accounting and financial reporting services on our behalf. NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America (“GAAP”).In the opinion of management, all normal recurring adjustments considered necessary to give a fair presentation of operating results for the periods presented have been included.Interim results are not necessarily indicative of results for a full year.The information included in this Form 10-Q should be read in conjunction with information included in the 2012 annual report filed on Form 10-K. Management Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Revenue Recognition Interest is recognized as revenue on performing loans when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be non-performing.A loan is non-performing when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction.Interest is fully allowed for on impaired loans and is recognized on a cash basis method. Investments in Real Estate Loans We may, from time to time, acquire or sell investments in real estate loans from or to our manager or other related parties pursuant to the terms of our Management Agreement without a premium.The primary purpose is to either free up capital to provide liquidity for various reasons, such as loan diversification, or place excess capital in investments to maximize the use of our capital.Selling or buying loans allows us to diversify our loan portfolio within these parameters.Due to the short-term nature of the loans we make and the similarity of interest rates in loans we normally would invest in, the fair value of a loan typically approximates its carrying value.Accordingly, discounts or premiums typically do not apply upon sales of loans and therefore, generally no gain or loss is recorded on these transactions, regardless of whether to a related or unrelated party. -7- Table of Contents Investments in real estate loans are secured by deeds of trust or mortgages.Generally, our real estate loans require interest only payments with a balloon payment of the principal at maturity.We have both the intent and ability to hold real estate loans until maturity and therefore, real estate loans are classified and accounted for as held for investment and are carried at amortized cost.Loans sold to or purchased from affiliates are accounted for at the principal balance and no gain or loss is recognized by us or any affiliate.Loan-to-value ratios are initially based on appraisals obtained at the time of loan origination and are updated, when new appraisals are received or when management’s assessment of the value has changed, to reflect subsequent changes in value estimates.Such appraisals are generally dated within 12 months of the date of loan origination and may be commissioned by the borrower. The Company considers a loan to be impaired when, based upon current information and events, it believes it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement.The Company’s impaired loans include troubled debt restructuring, and performing and non-performing loans in which full payment of principal or interest is not expected.The Company calculates an allowance required for impaired loans based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or at the loan’s observable market price or the fair value of its collateral. Loans that have been modified from their original terms are evaluated to determine if the loan meets the definition of a Troubled Debt Restructuring (“TDR”) as defined by ASC 310-40.When the Company modifies the terms of an existing loan that is considered a TDR, it is considered performing as long as it is in compliance with the modified terms of the loan agreement.If the modification calls for deferred interest, it is recorded as interest income as cash is collected. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment.Our manager’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded first as a reduction to the allowance for loan losses.Generally, subsequent recoveries of amounts previously charged off are recognized as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a commercial real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on our loans could be higher than those generally experienced in the real estate lending industry.We and our manager generally approve loans more quickly than other real estate lenders and, due to our expedited underwriting process; there is a risk that the credit inquiry we perform will not reveal all material facts pertaining to a borrower and the security. Additional facts and circumstances may be discovered as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.In recent years, we have revised estimates of our allowance for loan losses.Circumstances that have and may continue to cause significant changes in our estimated allowance include, but are not limited to: · Declines in real estate market conditions, which can cause a decrease in expected market value; · Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes; · Lack of progress on real estate developments after we advance funds.We customarily utilize disbursement agents to monitor the progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances; -8- Table of Contents · Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed property; and · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. Real Estate Held for Sale Real estate held for sale (“REO”) includes real estate acquired through foreclosure and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property's estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.While pursuing foreclosure actions, we seek to identify potential purchasers of such property.We generally seek to sell properties acquired through foreclosure as quickly as circumstances permit, taking into account current economic conditions.The carrying values of REO are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. Management classifies real estate as REO when the following criteria are met: · Management commits to a plan to sell the properties; · The property is available for immediate sale in its present condition subject only to terms that are usual and customary; · An active program to locate a buyer and other actions required to complete a sale have been initiated; · The sale of the property is probable; · The property is being actively marketed for sale at a reasonable price; and · Withdrawal or significant modification of the sale is not likely. Real Estate Held For Sale – Seller-Financed We occasionally finance sales of foreclosed properties (“seller-financed REO”) to third parties.In order to record a sale of real estate when we provide financing, the buyer of the real estate is required to make minimum initial and continuing investments.Minimum initial investments range from 10% to 25% based on the type of real estate sold.In addition, there are limits on commitments and contingent obligations incurred by a seller in order to record a sale. Because we occasionally foreclose on loans with raw land or developments in progress, available financing for such properties is often limited and we frequently provide financing up to 100% of the selling price on these properties.In addition, we may make additional loans to the buyer to continue development of a property.Although sale agreements are consummated at closing, they lack adequate initial investment by the buyer to qualify as a sale transaction.These sale agreements are not recorded as a sale until the minimum requirements are met. These sale agreements are recorded under the deposit method or cost recovery method. Under the deposit method, no profit is recognized and any cash received from the buyer is reported as a deposit liability on the balance sheet.Under the cost recovery method, no profit is recognized until payments by the buyer exceed the carrying basis of the property sold.Principal payments received will reduce the related receivable, and interest collections will be recorded as unrecognized gross profit on the balance sheet.The carrying values of these properties would be included in real estate held for sale – seller financed on the consolidated balance sheets, when applicable. In cases where the investment by the buyer is significant (generally 20% or more) and the buyer has an adequate continuing investment, the purchase money debt is not subject to future subordination, and a full transfer of risks and rewards has occurred, we will use the full accrual method.Under the full accrual method, a sale is recorded and the balance remaining to be paid is recorded as a normal note.Interest is recorded as income when received. -9- Table of Contents Secured Borrowings Secured borrowings provide an additional source of capital for our lending activity.Secured borrowings allow us to increase the diversification of our loan portfolio and to invest in loans that we might not otherwise invest in.We do not receive any fees for entering into secured borrowing arrangements; however, we may receive revenue for any differential of the interest spread, if applicable.Loans in which unaffiliated investors have participated through inter-creditor agreements (“Inter-creditor Agreements”) are accounted for as secured borrowings. The Inter-creditor Agreements provide us additional funding sources for real estate loans whereby an unaffiliated investor (the “Investor”) may participate on a non-pari-passu basis in certain real estate loans with us and/or VRM I (collectively, the “Lead Lenders”).In the event of borrower non-performance, the Inter-creditor Agreements generally provide that the Lead Lenders must repay the Investor’s loan amount either by (i) continuing to remit to the Investor the interest due on the participated loan amount; (ii) substituting an alternative loan acceptable to the Investor; or (iii) repurchasing the participation from the Investor for the outstanding balance plus accrued interest. Additionally, an Investor may participate in certain loans with the Lead Lenders through Participation Agreements.In the event of borrower non-performance, the Participation Agreement may allow the Investor to be repaid up to the amount of the Investor’s investment prior to the Lead Lender being repaid.Real estate loan financing under the Participation Agreements are also accounted for as a secured borrowing.We do not receive any revenues for entering into secured borrowing arrangements. Investment in Marketable Securities and Investment in Marketable Securities– Related Party Investment in marketable securities and marketable securities – related party consists of stock ina publicly traded companies that invest in loans collateralized by real estate and VRM I.The securities are stated at fair value as determined by the closing market prices as of September 30, 2013 and December 31, 2012.All securities are classified as available-for-sale. We are required to evaluate our available-for-sale investment for other-than-temporary impairment charges.We will determine when an investment is considered impaired (i.e., decline in fair value below its amortized cost), and evaluate whether the impairment is other than temporary (i.e., investment value will not be recovered over its remaining life).If the impairment is considered other than temporary, we will recognize an impairment loss equal to the difference between the investment’s cost and its fair value. Basic and Diluted Earnings Per Common Share Basic earnings per share (“EPS”) is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding.Diluted EPS is similar to basic EPS except that the weighted average number of common shares outstanding is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been exercised.We had no outstanding common share equivalents during the three and nine months ended September 30, 2013 and 2012. Common Stock Dividends During June 2008, our Board of Directors decided to suspend the payment of dividends.Our Board of Directors will closely monitor our operating results in order to determine when dividends should be reinstated; however, we do not expect them to be reinstating dividends in the foreseeable future. Treasury Stock On June 7, 2012, our Board of Directors (“Board”) approved the adoption of a prearranged stock repurchase plan intended to qualify for the safe harbor under Rule 10b5-1 under the Securities Exchange Act of 1934, as amended (“10b5-1 Plan”). Due to the postponement of the merger between VRM I and us, the 10b5-1 plan has been terminated.We record our treasury stock at cost method.During the nine months ended September 30, 2013, we purchased 777,466 shares of treasury stock for approximately $1.5 million.Under the Maryland General Corporation Law, shares of its own stock acquired by a corporation constitute authorized but unissued shares. In January 2013 we recorded 10,000 shares in treasury stock for $1.48 a share as part of a settlement which resulted in recovery from settlement with loan guarantor of approximately $15,000. -10- Table of Contents Segments We are currently authorized to operate two reportable segments, investments in real estate loans and investments in real property.As of September 30, 2013, the Company operates both segments. Our objective is to invest approximately 97% of our assets in real estate loans and real estate investments, while maintaining approximately 3% as a working capital cash reserve.Current market conditions have impaired our ability to be fully invested in real estate loans and real estate investments.As of September 30, 2013, approximately 37% of our assets, net of allowance for loan losses, are classified as investments in real estate loans. Reclassifications Amounts listed in other assets in the December 31, 2012 consolidated financial statements have been reclassified to conform to the September 30, 2013 presentation. Principles of Consolidation Our consolidated financial statements include the accounts of VRM II; Vestin TRS II, Inc., our wholly owned subsidiary; 1701 Commerce, LLC; MVP PF Ft. Lauderdale, LLC; MVP PF Memphis Court, LLC; MVP PF Memphis Poplar, LLC; MVP PF St. Louis, LLC; MVP PF Kansas City, LLC; and MVP PF Baltimore, LLCIntercompany balances and transactions have been eliminated in consolidation. Business Combinations In December 2007, the Financial Accounting Standards Board (FASB) revised the authoritative guidance for business combinations, establishing principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired (including goodwill), the liabilities assumed, and any noncontrolling interest in the acquiree. Subsequently, on April 1, 2009, the FASB amended and clarified certain aspects of its authoritative guidance on initial recognition and measurement, subsequent measurement and accounting, and disclosure of assets and liabilities arising from contingencies in a business combination. We apply the FASB authoritative guidance to all business combinations for which the acquisition date is on or after January 1, 2009, and to certain future income tax effects related to our prior business combinations, should they arise. Non-controlling Interests The FASB issued authoritative guidance for non-controlling interests in December 2007, which establishes accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. The guidance clarifies that a non-controlling interest in a subsidiary, which is sometimes referred to as an unconsolidated investment, is an ownership interest in the consolidated entity that should be reported as a component of equity in the consolidated financial statements. Among other requirements, the guidance requires consolidated net income to be reported at amounts attributable to both the parent and the non-controlling interest. It also requires disclosure, on the face of the consolidated income statement, of the amounts of consolidated net income attributable to the parent and to the non-controlling interest. Income Taxes The Company accounts for its income taxes under the assets and liabilities method, which requires recognition of deferred tax assets and liabilities for future tax consequences of events that have been included in the financial statements.Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the period that includes the enactment date. -11- Table of Contents The Company records net deferred tax assets to the extent the Company believes these assets will more likely than not be realized.In making such determination, the Company considers all available positive and negative evidence, including future reversals of existing taxable temporary differences, projected future taxable income, tax planning strategies and recent financial operations.A valuation allowance is established against deferred tax assets that do not meet the criteria for recognition.In the event the Company was to determine that it would be able to realize deferred income tax assets in the future in excess of their net recorded amount, they would make an adjustment to the valuation allowance which would reduce the provision for income taxes. The Company follows the accounting guidance which provides that a tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will be sustained upon examination, including resolutions of any related appeals or litigation processes, based on the technical merits. Income tax positions must meet a more-likely-than-not recognition threshold at the effective date to be recognized initially and in subsequent periods.Also included is guidance on measurement, derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. NOTE C — FINANCIAL INSTRUMENTS AND CONCENTRATIONS OF CREDIT RISK Financial instruments consist of cash, interest and other receivables, notes receivable, accounts payable and accrued liabilities, due to/from related parties and notes payable.The carrying values of these instruments approximate their fair values due to their short-term nature.Marketable securities – related party and investment in real estate loans are further described in Note I – Fair Value. Financial instruments with concentration of credit and market risk include cash, interest and other receivables, marketable securities - related party, notes receivable, accounts payable and accrued liabilities, due to/from related parties, notes payable, and loans secured by deeds of trust. We maintain cash deposit accounts and certificates of deposit that, at times, may exceed federally-insured limits.To date, we have not experienced any losses.As of September 30, 2013, we had approximately $1.7 million of funds in excess of the federally-insured limits. As of September 30, 2013, 39% and 34% of our loans were in California and Nevada, respectively, compared to 55% and 24% of our loans being in Nevada and California, respectively, at December 31, 2012.As a result of this geographical concentration of our real estate loans, the downturn in the local real estate markets in these states has had a material adverse effect on us. At September 30, 2013, the aggregate amount of loans to our three largest borrowers represented approximately 65% of our total investment in real estate loans.These real estate loans consisted of commercial and land loans, secured by properties located in California, Nevada and Michigan, with a first lien position.Their interest rates are between 9% and 15%, and the aggregate outstanding balance is approximately $11.3 million.As of September 30, 2013, our largest loan, totaling approximately $6.7 million and secured by property located in California, is a performing loan with an interest rate of 11%.The second loan is secured by property in Nevada with an interest rate of 15% and is considered non-performing.The third loan is secured by property in Michigan with an interest rate of 9% and is considered performing.At December 31, 2012, the aggregate amount of loans to our three largest borrowers represented approximately 45% of our total investment in real estate loans.These real estate loans consisted of commercial and land loans, secured by property located in Nevada and California, with a first lien position.Their interest rates ranged between 8% and 11%, and the aggregate outstanding balance was approximately $12.3 million. The success of a borrower’s ability to repay its real estate loan obligation in a large lump-sum payment may be dependent upon the borrower’s ability to refinance the obligation or otherwise raise a substantial amount of cash.With the weakened economy, credit continues to be difficult to obtain and as such, many of our borrowers who develop and sell commercial real estate projects have been unable to complete their projects, obtain takeout financing or have been otherwise adversely impacted.In addition, an increase in interest rates over the loan rate applicable at origination of the loan may have an adverse effect on our borrower’s ability to refinance. -12- Table of Contents Common Guarantors As of September 30, 2013 and December 31, 2012, six and four loans totaling approximately $4.3 million and $5.8 million, respectively, representing approximately 25.1% and 21.3%, respectively, of our portfolio’s total value, had a common guarantor.At September 30, 2013 and December 31, 2012, all of these loans were considered performing. Additionally, as of December 31, 2012, four loans totaling approximately $7.9 million representing approximately 28.9% of our portfolio’s total value had a common guarantor.As of December 31, 2012, all of these loans were considered performing. NOTE D — INVESTMENTS IN REAL ESTATE LOANS As of September 30, 2013 and December 31, 2012, most of our loans provided for interest only payments with a “balloon” payment of principal payable and any accrued interest payable in full at the end of the term.As of September 30, 2013, three loans had a variable interest rate adjusted quarterly at a rate of prime plus 3.30% (6.55% as of September 30, 2013). The balance on these loans was approximately $0.3 million as of September 30, 2013. In addition, we may invest in real estate loans that require borrowers to maintain interest reserves funded from the principal amount of the loan for a period of time.At September 30, 2013 and December 31, 2012, we had no investments in real estate loans that had interest reserves. Loan Portfolio As of September 30, 2013, we had five available real estate loan products consisting of commercial, construction, acquisition and development, land and residential.The effective interest rates on all product categories range from 6% to 15% which includes performing loans that are being fully or partially accrued and will be payable at maturity.Revenue by product will fluctuate based upon relative balances during the period. Investments in real estate loans as of September 30, 2013, were as follows: Loan Type Number of Loans Balance * Weighted Average Interest Rate Portfolio Percentage Current Weighted Average Loan-To-Value, Net of Allowance for Loan Losses Commercial 12 $ % % % Land 3 % % % Total 15 $ % % % Investments in real estate loans as of December 31, 2012, were as follows: Loan Type Number of Loans Balance * Weighted Average Interest Rate Portfolio Percentage Current Weighted Average Loan-To-Value, Net of Allowance for Loan Losses Commercial 15 $ % % % Land 2 % % % Total 17 $ % % % * Please see Balance Sheet Reconciliation below. The “Weighted Average Interest Rate” as shown above is based on the contractual terms of the loans for the entire portfolio including non-performing loans.The weighted average interest rate on performing loans only, as of September 30, 2013 and December 31, 2012, was 9.35% and 9.42%, respectively.Please see “Non-Performing Loans” and “Asset Quality and Loan Reserves” below for further information regarding performing and non-performing loans. -13- Table of Contents Loan-to-value ratios are generally based on the most recent appraisals and may not reflect subsequent changes in value and include allowances for loan losses.Recognition of allowance for loan losses will result in a maximum loan-to-value ratio of 100% per loan. The following is a schedule of priority of real estate loans as of September 30, 2013, and December 31, 2012: Loan Type Number of Loans September 30, 2013 Balance* Portfolio Percentage Number of Loans December 31, 2012 Balance* Portfolio Percentage First deeds of trust 14 $ % 16 $ % Second deeds of trust 1 % 1 % Total 15 $ % 17 $ % * Please see Balance Sheet Reconciliation below. The following is a schedule of contractual maturities of investments in real estate loans as of September 30, 2013: Non-performing and past due loans $ October 2013 – December, 2013 January 2014 – March 2014 April 2014 – June 2014 July 2014 – September 2014 October 2014 – December 2014 Thereafter Total $ The following is a schedule by geographic location of investments in real estate loans as of September 30, 2013 and December 31, 2012: September 30, 2013 Balance * Portfolio Percentage December 31, 2012 Balance * Portfolio Percentage Arizona $ % $ California % % Michigan % % Nevada % % Ohio % % Texas % % Utah % Total $ % $ % * Please see Balance Sheet Reconciliation below. Balance Sheet Reconciliation The following table reconciles the balance of the loan portfolio to the amount shown on the accompanying Consolidated Balance Sheets. September 30, 2013 December 31, 2012 Balance per loan portfolio $ $ Less: Allowance for loan losses (a) ) ) Balance per consolidated balance sheets $ $ (a) Please refer to Specific Reserve Allowance below. -14- Table of Contents Non-Performing Loans As of September 30, 2013 and December 31, 2012, we had one loan considered non-performing (i.e., based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due).This loan is currently carried on our books at a value of $0, net of allowance for loan losses of approximately $2.5 million.This loan has been placed on non-accrual of interest status. At September 30, 2013, the following loan types were non-performing: Loan Type Number Of Non-Performing Loans Balance at September 30, 2013 Allowance for Loan Losses Net Balance at September 30, 2013 Commercial 1 $ $ ) $ Total 1 $ $ ) $ At December 31, 2012, the following loan types were non-performing: Loan Type Number Of Non-Performing Loans Balance at December 31, 2012 Allowance for Loan Losses Net Balance at December 31, 2012 Commercial 1 $ $ ) $ Total 1 $ $ ) $ Asset Quality and Loan Reserves Losses may occur from investing in real estate loans.The amount of losses will vary as the loan portfolio is affected by changing economic conditions and the financial condition of borrowers. The conclusion that a real estate loan is uncollectible or that collectability is doubtful is a matter of judgment.On a quarterly basis, our manager evaluates our real estate loan portfolio for impairment.The fact that a loan is temporarily past due does not necessarily mean that the loan is non-performing.Rather, all relevant circumstances are considered by our manager to determine impairment and the need for specific reserves.Such evaluation, which includes a review of all loans on which full collectability may not be reasonably assured, considers among other matters: · Prevailing economic conditions; · Historical experience; · The nature and volume of the loan portfolio; · The borrowers’ financial condition and adverse situations that may affect the borrowers’ ability to pay; · Evaluation of industry trends; and · Estimated net realizable value of any underlying collateral in relation to the loan amount. Based upon this evaluation, a determination is made as to whether the allowance for loan losses is adequate to cover any potential losses on an individual loan basis; we do not have a general allowance for loan losses.Additions to the allowance for loan losses are made by charges to the provision for loan loss.Our ratio of total allowance for loan losses to total loans with an allowance for loan loss is 100%. -15- Table of Contents The following is a breakdown of allowance for loan losses related to performing loans and non-performing loans as of September 30, 2013 and December 31, 2012: As of September 30, 2013 Balance Allowance for loan losses ** Balance, net of allowance Non-performing loans – no related allowance $ $ $ Non-performing loans – related allowance ) Subtotal non-performing loans ) Performing loans – no related allowance $ Performing loans – related allowance Subtotal performing loans Total $ $ ) $ As of December 31, 2012 Balance Allowance for loan losses ** Balance, net of allowance Non-performing loans – no related allowance $ $ $ Non-performing loans – related allowance ) Subtotal non-performing loans ) Performing loans – no related allowance Performing loans – related allowance ) Subtotal performing loans ) Total $ $ ) $ ** Please refer to Specific Reserve Allowances below. Our manager evaluated our loans and, based on current estimates with respect to the value of the underlying collateral, believes that such collateral is sufficient to protect us against further losses of principal.However, such estimates could change or the value of the underlying real estate could decline.Our manager will continue to evaluate our loans in order to determine if any other allowance for loan losses should be recorded. Specific Reserve Allowances As of September 30, 2013, we have provided a specific reserve allowance for one non-performing loan based on updated appraisals of the underlying collateral and/or our evaluation of the borrower. The following table is a roll-forward of the allowance for loan losses for the nine months ended September 30, 2013 and 2012 by loan type.We will continue to evaluate our position in these loans. Loan Type Balance at 12/31/2012 Specific Reserve Allocation Loan Pay Downs Write-off Transfers to REO or Notes Receivable Balance at 9/30/13 Commercial $ $ $ ) $ $ $ Total $ $ $ ) $ $ $ -16- Table of Contents Loan Type Balance at 12/31/2011 Specific Reserve Allocation Loan Pay Downs Write-off Transfers to REO or Notes Receivable Balance at 9/30/12 Commercial $ $ ) $ ) $ ) $ Construction ) Land Total $ $ $ ) $ ) $ ) $ Extensions As of September 30, 2013, our manager had granted extensions on seven outstanding loans totaling approximately $21.6 million of which our portion was approximately $15.4 million, pursuant to the terms of the original loan agreements, which permit extensions by mutual consent, or as part of a TDR.Such extensions are generally provided on loans where the original term was 12 months or less and where a borrower requires additional time to complete a construction project or negotiate take-out financing.Our manager generally grants extensions when a borrower is in compliance with the material terms of the loan, including, but not limited to the borrower’s obligation to make interest payments on the loan.In addition, if circumstances warrant, our manager may extend a loan that is in default as part of a work out plan to collect interest and/or principal.As of September 30, 2013, six loans that have been granted extensions are performing. NOTE E — INVESTMENT IN MARKETABLE SECURITIES – RELATED PARTY As of September 30, 2013 and December 31, 2012, we owned 538,178 shares of VRM I’s common stock, representing approximately 9.1% and 8.50%, respectively, of the total outstanding shares. The closing price of VRM I’s common stock on September 30, 2013, was $1.71 per share. During the three months ended September 30, 2013, the trading price for VRM I’s common stock ranged from $1.48 to $2.03 per share.We will continue to evaluate our investment in marketable securities on a quarterly basis. NOTE F — INVESTMENT IN MARKETABLE SECURITIES As of September 30, 2013, we owned 245,272 shares of publicly traded companies that invest in loans collateralized by real estate. The closing prices of the common stock on September 30, 2013 resulted in an unrealized gain of approximately $472,000. Additionally, for the nine months ended September 30, 2013, we sold 145,549 shares for a realized gain of approximately $292,000. NOTE G — REAL ESTATE HELD FOR SALE At September 30, 2013, we held five properties with a total carrying value of approximately $2.6 million, which were acquired through foreclosure and recorded as investments in REO.Our REO are accounted for at the lower of cost or fair value less costs to sell with fair value based on appraisals and knowledge of local market conditions.During May 2013 we, VRM I and VF III received a distribution in the amount of $600,000 of which our portion was approximately $5,000. We seek to sell properties acquired through foreclosure as quickly as circumstances permit taking into account current economic conditions. Beginning balance, January 1, 2013 $ Nonrefundable earnest money deposit ) Distributions ) Write down Sale Ending balance, September 30, 2013 $ -17- Table of Contents NOTE H — RELATED PARTY TRANSACTIONS From time to time, we may acquire or sell investments in real estate loans from/to our manager or other related parties.Pursuant to the terms of our Management Agreement, such acquisitions and sales are made without any mark up or mark down.No gain or loss is recorded on these transactions, as it is not our intent to make a profit on the purchase or sale of such investments.The purpose is generally to diversify our portfolio by syndicating loans, thereby providing us with additional capital to make additional loans. Transactions with the Manager Our manager is entitled to receive from us an annual management fee of up to 0.25% of our aggregate capital contributions received by us and Fund II from the sale of shares or membership units, paid monthly.The amount of management fees paid to our manager for the nine months ended September 30, 2013 and 2012 were approximately $0.8 million, during each period. As of September 30, 2013 and December 31, 2012, our manager owned 92,699 of our common shares, representing approximately 0.8% and 0.7%, respectively, of our total outstanding common stock at the respective dates. As of September 30, 2013 and December 31, 2012, we had receivables from our manager of approximately $20,000. As of September 30, 2013, we had prepaid management fees of approximately $0.2 million for services to be performed from July to November 2013.A discount of 8% will be applied to advance payments of management fees. Transactions with Other Related Parties As of September 30, 2013 and December 31, 2012, we owned 538,178 common shares of VRM I, representing approximately 9.1% and 8.5%, respectively, of their total outstanding common stock at the respective dates. As of September 30, 2013 and December 31, 2012, VRM I owned 537,078 of our common shares, representing approximately 4.7% and 4.4%, respectively, of our total outstanding common stock for both periods. As of September 30, 2013 and December 31, 2012, we had receivables from VRM I of approximately $5,000 and $0.2 million, respectively, primarily related to legal fees. As of September 30, 2013 and December 31, 2012, we had receivables from Fund III of approximately $2,000 and $89,000, respectively. During April 2013, we sold a $1.5 million in investment in a real estate loan to MVP REIT, Inc., an entity managed by a company majority owned by Mr. Shustek.During July 2013, we repurchased $1.0 million of the same loan from MVP REIT. During April 2013, we purchased $1.2 million in investments in real estate loans from VRM I. During August 2013, we sold $75,000 of a performing loan to a trust in which a director is one of the trustees.No gain or loss resulted from this transaction. See also Notes I and J below. NOTE I — INVESTMENT IN AND NOTE RECEIVABLE FROM MVP REALTY ADVISORS Together with MVP Capital Partners LLC, which is owned by our Chairman and Chief Executive Officer, Michael Shustek, we have formed a Nevada limited liability company, MVP Realty Advisors, LLC (“MVPRA”).MVPRA acts as the advisor to MVP REIT, Inc., a Maryland corporation which was organized to invest in real estate and loans secured by real estate (“MVP REIT”).On April 16, 2012, MVP REIT filed a registration statement with the Securities and Exchange Commission, which was declared effective by the Securities and Exchange Commission on September 25, 2012.MVP REIT is organized as a publically registered, non-traded real estate investment trust (“REIT”).Under the terms of an Advisory Agreement between MVPRA and MVP REIT, MVPRA is entitled to certain fees for advisory and other management services rendered to MVP REIT. -18- Table of Contents During April 2012, we contributed $1,000 for a 40% interest in MVPRA. Our participation in MVPRA was approved by the independent member of our Board of Directors. Mr. Shustek, through a wholly owned company named MVP Capital Partners, LLC (“MVPCP”) contributed $1,500 for a 60% interest in MVPRA.As of June 30, 2013, we and MVPCP had loaned approximately $3.6 million and approximately $1.2 million, respectively, to MVPRA related to MVP REIT, Inc.On June 30, 2013, MVPCP decided to forgive the full amount of its $1.2 million loan.We have not forgiven the balance due from MVPRA; however, the decision by MVPRA to forgive the full amount creates uncertainty as to when we will be repaid the amounts loaned to MVPRA. Based on this uncertainty, we have determined to fully impair the balance of this investment and note receivable totaling $1.5 million and $5.1 million for the three and nine months ended September 30, 2013. Under the terms of the Operating Agreement which governs MVPRA, any loans we may make to MVPRA must be paid in full and we shall have received distributions of profits equal to our capital contributions prior to MVPCP receiving any distributions from MVPRA. During the third quarter, we funded MVPRA an additional $1.5 million continued to be fully allowed for. On November 1, 2013, our board of directors agreed to continue funding MVP RA for an additional 120 days, at which time additional funding will be evaluated. Additionally, we are currently negotiating with MVP Capital Partners to determine our future participating interest in relation to MVP REIT. NOTE J — NOTE RECEIVABLE As of November 30, 2010, we had five loans totaling approximately $19.0 million guaranteed by common guarantors, of which our portion was approximately $12.6 million, before allowances totaling approximately $7.3 million, of which our portion was approximately $6.6 million.Pursuant to agreements entered into on March 16, 2009 and July 2, 2009, which modified these loans, three of these loans continued to be secured by real property and two became unsecured due to the permanent financing being obtained for less than the outstanding balance on the loans.On November 30, 2010, we entered into additional agreements to modify the terms related to these five loans in order to further enhance our investment.Pursuant to these additional agreements, we obtained an additional guarantor, as well as an interest in operating profits and any aggregate sales proceeds of $10.4 million less operating profits previously received related to these properties.The new guarantor is the managing member of the borrowing entities and is also the principal manager of L.L. Bradford and was a former officer of our manager from April 1999 through January 2005.In the event the total proceeds from the operating profits and sales proceeds do not equal $10.4 million, each borrower is obligated to execute a promissory note to pay us the deficiency, which would be guaranteed by the guarantors, including the new guarantor. In addition, we agreed to release our deeds of trust on two of the three loans secured by real estate totaling $9.0 million, of which our portion is $0.3 million.As a result of releasing our deeds of trust we classified these loans as unsecured notes receivable for the same amount and recognized a full allowance on this balance. During the nine months ended September 30, 2013, we terminated the unsecured note receivable balance on four of the properties in connection with MVP REIT’s acquisition of the properties. The Manager and our Board believes that terminating the unsecured notes receivable was in our best interest since we own a 40% interest in MVP Realty Advisors which manages MVP REIT. MVP Realty Advisors will directly benefit from this transaction through the receipt of acquisition fees of 3% of the purchase prices, asset management fees of 0.85% of total assets, debt service fees of the aggregate debt financed and potential future disposition fees of 3% of sale price. We will benefit from 40% of these fees to the extent they exceed operating expenses.VRM I and VF III received shares of common stock of MVP REIT for their interest in the unsecured notes receivable. VRM I and VF III have no interest in MVP Realty Advisors. The final two buildings will be acquired by MVP REIT in the fourth quarter of 2013 and we have agreed to terminate the unsecured notes receivable upon closing. NOTE K — FAIR VALUE As of September 30, 2013, financial assets and liabilities utilizing Level 1 inputs included investment in marketable securities - related party.We had no assets or liabilities utilizing Level 2 inputs, and assets and liabilities utilizing Level 3 inputs included investments in real estate loans. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, our degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3.In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an asset or liability will be classified in its entirety based on the lowest level of input that is significant to the measurement of fair value. -19- Table of Contents Fair value is a market-based measure considered from the perspective of a market participant who holds the asset or owes the liability rather than an entity-specific measure.Therefore, even when market assumptions are not readily available, our own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date.We use prices and inputs that are current as of the measurement date, including during periods of market dislocation, such as the recent illiquidity in the auction rate securities market.In periods of market dislocation, the observability of prices and inputs may be reduced for many instruments.This condition may cause our financial instruments to be reclassified from Level 1 to Level 2 or Level 3 and/or vice versa. Our valuation techniques will be consistent with at least one of the three possible approaches: the market approach, income approach and/or cost approach.Our Level 1 inputs are based on the market approach and consist primarily of quoted prices for identical items on active securities exchanges.Our Level 2 inputs are primarily based on the market approach of quoted prices in active markets or current transactions in inactive markets for the same or similar collateral that do not require significant adjustment based on unobservable inputs.Our Level 3 inputs are primarily based on the income and cost approaches, specifically, discounted cash flow analyses, which utilize significant inputs based on our estimates and assumptions. The following table presents the valuation of our financial assets and liabilities as of September 30, 2013 and December 31, 2012, measured at fair value on a recurring basis by input levels: Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at 9/30/13 Carrying Value on Balance Sheet at 9/30/13 Assets Investment in marketable securities - related party $ Investment in marketable securities $ Investment in real estate loans $ Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at 12/31/12 Carrying Value on Balance Sheet at 12/31/12 Assets Investment in marketable securities - related party $ Investment in real estate loans $ -20- Table of Contents The following table presents the changes in our financial assets and liabilities that are measured at fair value on a recurring basis using significant unobservable inputs (Level 3) from January 1, 2013 to September 30, 2013: Investment in real estate loans Balance on January 1, 2013 $ Change in temporary valuation adjustment included in net loss Net decrease in allowance for loan losses Purchase and additions of assets New mortgage loans and mortgage loans acquired Sales, pay downs and reduction of assets Collections and settlements of principal and sales of investment in real estate loans ) Sale of assets to related parties ) Sale of assets to third parties ) Temporary change in estimated fair value based on future cash flows Balance on September 30, 2013, net of temporary valuation adjustment $ The following table presents the changes in our financial assets and liabilities that are measured at fair value on a recurring basis using significant unobservable inputs (Level 3) from January 1, 2012 to September 30, 2012: Investment in real estate loans Balance on January 1, 2012 $ Change in temporary valuation adjustment included in net income (loss) Increase in allowance for loan losses ) Purchase and additions of assets Transfer of allowance on real estate loans to real estate held for sale Transfer of allowance on real estate loans to asset held for sale Reduction of allowance on real estate loans due to loan payments Reduction of allowance on real estate loans following settlement of loan New mortgage loans and mortgage loans acquired Write-off of allowance on uncollectable loan Transfer of allowance on real estate loans converted to unsecured notes receivable Sales, pay downs and reduction of assets Transfer of real estate loans to real estate held for sale ) Transfer of real estate loan to asset held for sale ) Collections and settlements of principal and sales of investment in real estate loans ) Reduction of loan balance following settlement of loan ) Write-off of uncollectable loan ) Conversion of real estate loans to unsecured notes receivable ) Temporary change in estimated fair value based on future cash flows Balance on September 30, 2012, net of temporary valuation adjustment $ -21- Table of Contents NOTE L – INVESTMENT IN EQUITY METHOD INVESTEE During September 2013, we formed a limited liability company, MVP MS Red Mountain 2013, LLC (“Red Mountain”) with MVP REIT to acquire a 299-unit self-storage facility located adjacent to Nevada Highway in Boulder City, NV. We and MVP REIT hold a 49% and 51% interest, respectively in the limited liability company. The limited liability company is jointly managed by MVP Realty Advisors, LLC and Vestin Mortgage, LLC. MVP REIT has the right, at any time, with ten days written notice, to purchase our interest in the limited liability company (the “Purchase Right”).The price for the Purchase Right shall be equal to our capital contribution plus a 7.5% annual cumulative return less any distributions received by us. This acquisition closed on September 12, 2013.The self-storage facility was originally constructed in 1996 and expanded in both 2000 and 2006. The property consists of 23 buildings located on five acres. As of the closing date, the property is approximately 97% occupied.Red Mountain obtained financing of $2.7 million through a 7-year term loan amortized over 25 years at 4.35% annual percentage rate. NOTE M — ACQUISITION AND ASSETS HELD FOR SALE On July 26, 2013, we, MVP REIT and VRM I entered into an agreement to acquire six parking facilities from the same seller. We have formed limited liability companies with MVP REIT and VRM I to acquire the properties based on ownership noted in the table below. The limited liability companies are jointly managed by MVP Realty Advisors, LLC and Vestin Mortgage, LLC. MVP REIT has the right, at any time, with 10 days written notice, to purchase our interest in the limited liability companies (the “Purchase Right”).The price for the Purchase Right shall be equal to our capital contribution plus a 7.5% annual cumulative return less any distributions received by us. The following is a summary of the purchase per the agreement: Ownership Property Name Purchase Date Purchase Price VRTB VRTA MVP MVP PF Ft Lauderdale 2013, LLC July 31, 2013 $ 68
